 1                                                                   HON. BARBARA J. ROTHSTEIN

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE

 7   HAZEN SHOPBELL, et al.,
                                                           Case No. 2:18-cv-01758-BJR
 8   Plaintiffs,
                                                           STIPULATION AND SECOND
 9   v.                                                    ORDER EXTENDING STAY

10   WASHINGTON STATE DEPARTMENT OF
     FISH AND WILDLIFE; et al.,
11
     Defendants.
12
             WHEREAS on May 21, 2019, over Defendants’ objection, this Court stayed “this litigation
13
     pending resolution of the August 2019 criminal trial” in Pierce County, “until September 19,
14
     2019,” and continued all discovery, trial, and pretrial dates until 120 days thereafter. Dkt. # 59,
15
     at 2.
16
             WHEREAS on October 7, 2019, upon the Parties’ Stipulation, which recited Defendants’
17
     original objection, this Court stayed this litigation for another 60 days, until November 18, 2019,
18
     and continued all discovery, trial, and pretrial dates accordingly. Dkt. # 62, at 2; # 63.
19
             WHEREAS the Pierce County criminal trial has since again been rescheduled, from
20
     November 12, 2019 to February 4, 2020.
21
             IT IS HEREBY FURTHER STIPULATED, by and between Plaintiffs and Defendants,
22
     through their respective counsel, that this Court should extend its original May 21, 2019, stay for
23
     another 90 days, until February 16, 2020, as well as continue all discovery, trial, and pretrial dates
24
     for another 90 days.
25   STIPULATION AND SECOND ORDER                                              Galanda Broadman PLLC
     EXTENDING STAY - 1                                                        8606 35th Avenue NE, Ste. L1
                                                                               Mailing: P.O. Box 15146
                                                                               Seattle, WA 98115
                                                                               (206) 557-7509
 1        DATED this 10th day of December 2019.

 2                                                GALANDA BROADMAN, PLLC

 3                                                s/Gabriel S. Galanda
                                                  Gabriel S. Galanda, WSBA #30331
 4                                                Attorneys for Plaintiffs
                                                  P.O. Box 15146 Seattle, WA 98115
 5                                                (206) 557-7509 Fax: (206) 299-7690
                                                  Email: gabe@galandabroadman.com
 6                                                Email: bree@galandabroadman.com

 7                                                ROBERT W. FERGUSON
                                                  ATTORNEY GENERAL OF WASHINGTON
 8
                                                  s/Eric A. Mentzer
 9                                                Eric A. Mentzer, WSBA # 21243
                                                  Attorneys for Defendants
10                                                7141 Cleanwater Drive SW
                                                  P.O. Box 40111
11                                                Olympia, WA 98504-0111
                                                  Email: EricM@atg.wa.gov
12

13

14

15

16

17

18

19

20

21

22

23

24

25   STIPULATION AND SECOND ORDER                                  Galanda Broadman PLLC
     EXTENDING STAY - 2                                            8606 35th Avenue NE, Ste. L1
                                                                   Mailing: P.O. Box 15146
                                                                   Seattle, WA 98115
                                                                   (206) 557-7509
 1                                               ORDER

 2          Having reviewed the foregoing stipulation and good cause appearing therefore:

 3          IT IS HEREBY ORDERED that this Court’s May 21, 2019, stay of this litigation is further

 4   extended for another 90 days, until February 16, 2020, and all discovery, trial, and pretrial dates

 5   are continued for another 90 days.

 6          DATED this 12th day of December 2019.

 7

 8
                                                          A
                                                          Barbara Jacobs Rothstein
 9                                                        U.S. District Court Judge

10

11   PRESENTED BY:

12

13   GALANDA BROADMAN, PLLC

14   By:_s/Gabriel S. Galanda____________
     Gabriel S. Galanda, WSBA #30331
15   Attorney for Plaintiffs
     P.O. Box 15146
16   Seattle, WA 98115

17

18

19

20

21

22

23

24

25   STIPULATION AND SECOND ORDER                                            Galanda Broadman PLLC
     EXTENDING STAY - 3                                                      8606 35th Avenue NE, Ste. L1
                                                                             Mailing: P.O. Box 15146
                                                                             Seattle, WA 98115
                                                                             (206) 557-7509
